UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-7896



RICARDO BROWN,

                                              Petitioner - Appellant,

             versus


ARTHUR F. BEELER, Warden, F.M.C. Butner, North
Carolina,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-02-HC-545-5-H)


Submitted:    March 20, 2003                 Decided:   March 27, 2003


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ricardo Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ricardo   Brown,   a   federal   prisoner,   appeals   the   district

court’s order denying relief on his petition filed under 28 U.S.C.

§ 2241 (2000).   We have reviewed the record and find no reversible

error.   Accordingly, we deny Brown’s motions for a writ of habeas

corpus and oral argument, and affirm the dismissal of his petition

for the reasons stated by the district court.      See Brown v. Beeler,

No. CA-02-HC-545-5-H (E.D.N.C., filed Sept. 11, 2002; entered

Sept. 12, 2002).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                  AFFIRMED




                                      2